Memorandum: Defendant contends that the evidence is legally insufficient to support the finding that the City of Corning police officer who caused claimant’s injuries was acting under the supervision of the New York State Police. We disagree. When viewed in the light most favorable to claimant, the evidence provides a valid line of reasoning and permissible inferences to support that finding (see, Cohen v Hallmark Cards, 45 NY2d 493, 499). (Appeal from Judgment of Court of Claims, Hanifin, J. — Damages.) Present — Pine, J. P., Lawton, Fallon, Callahan and Doerr, JJ.